WALD, Circuit Judge,
dissenting from the denial of rehearing en banc, with whom MIKVA, Chief Judge, and HARRY T. EDWARDS and RUTH BADER GINSBURG, Circuit Judges, join:
I believe the court should hear this case en banc in order to correct a serious misconstruction of both the Immigration Reform and Control Act (“IRCA”) and the Supreme Court’s opinion in McNary v. Haitian Refugee Center, — U.S. -, 111 S.Ct. 888, 112 L.Ed.2d 1005 (1991). Despite the clearest of signals from that Court to the effect that jurisdiction lies in the district court to hear challenges to policies, practices or procedures of the Immigration and Naturalization Service (“INS”) that deny to aliens their statutory rights to legalization, and despite the vacation and remand by that Court of a prior panel opinion denying such jurisdiction in this case, the panel has reinstated its original dismissal by reading McNary in a remarkably rigid fashion, confining it to challenges that are incapable of being raised in individual legalization and deportation appeals. The panel’s rationale undeniably requires rejection of challenges to any rule or regulation or practice that could be litigated in an individual deportation appeal. Ayuda, Inc. v. Thornburgh, 948 F.2d 742, 753-54 (D.C.Cir.1991). Yet, both the Ninth and Seventh Circuits have interpreted McNary in just the opposite way, to confirm district court jurisdiction over a challenge to a regulation limiting eligibility for legalization, despite the indisputable fact that the validity of such a regulation could have been raised by the alien plaintiffs in individual deportation proceedings. Catholic Social Servs., Inc. v. Thornburgh,, 956 F.2d 914 (9th Cir.1992) (Hug, J.); Morales v. Yeutter, 952 F.2d 954 (7th Cir.1991) (Posner, J.). The McNary Court has, moreover, definitively refuted the panel’s assertion that the aliens had any reasonable opportunity to contest INS interpretations, whether regulations or practices, through the legalization procedure.
[BJecause there is no provision for direct judicial review of the denial of SAW status unless the alien is later apprehended and deportation proceedings are initiated, most aliens ... can ensure themselves review ... only if they voluntarily surrender themselves for deportation____ [Tjhat price is tantamount to a complete denial of judicial review.
Ill S.Ct. at 898. The panel’s emasculation of the Supreme Court’s authoritative interpretation of IRCA in McNary should not stand as circuit precedent.
It seems, however, that my colleagues are willing to bury any doubts about the panel’s construction of McNary because of an alternative holding that the challenge was unripe since the INS had not yet taken a final position with regard to the eligibility of the so-called “§ 265 aliens” (nonimmigrant aliens who had failed to file the requisite papers needed to maintain their legal status in the country).
The facts are these: The § 265 aliens had been indisputably barred from eligibili*233ty under the prevailing INS regulation until April 6, 1988, when the district court issued its ruling that the “known to the Government” requirement in the statute meant known to one or more government agencies, not just the INS. The district judge’s ruling, acquiesced in by the INS, left unclear, however, whether those aliens who were “known” through their failure to file required documents rather than by affirmative documents in their file were eligible for legalization. QDEs in major cities throughout the United States, mandated as statutory agents to assist eligible aliens in applying for legalization, and so bound to follow INS regulations and policies, attested that they had either been directly told by INS officers or understood from prior INS information that § 265 aliens were not eligible for or would not be recommended for legalization. Affidavits of Garcia, Limón, Church, Mohn, Tafoya, Joseph, Hanish, Suppiah (D.D.C. Apr. 28, 1988). (Indeed, the INS counsel himself stated before the district court that he was “at a loss to see how the absence of documentation ... would come within the ... standard for legalization.”) With the May 4, 1988 statutory deadline for legalization only weeks away, and in light of the QDEs’ dilemma of whether to advise illegal aliens to come out of the shadows and file applications against agency advice, the plaintiffs sought a declaration from the district court that § 265 aliens were also included within the “known to the Government” category. It is the district court’s response to that urgent need for clarification of the § 265 aliens’ status, in the form of an order requiring the INS to process and not to deny outright such legalization applications (at least until a formal position had been taken by the government as to their eligibility), that the panel found unripe. In short, the panel ruled that in the last weeks before the final deadline for amnesty the INS could wait out the confused and unsure § 265 aliens by declining to declare a formal policy as to their eligibility and thereby prevent any general challenge to the on-site practice of many INS offices of discouraging applications from § 265 aliens. I simply do not believe traditional doctrines of ripeness or primary jurisdiction were meant to encompass any such scenario.
I am afraid we have done an irremediable injustice to the 4,000-6,000 aliens who have filed with the Special Masters appointed by the district court sworn statements justifying their inability on account of misleading advice to file formal legalization applications prior to the deadline and who are now barred forever from amnesty because of the panel’s serpentine construct denying all jurisdiction to the district court as to any group of illegal aliens in this suit, § 265 or otherwise. Ayuda, 948 F.2d at 757-58. This is a regrettable decision both for them and for the law of our Circuit.